It having been reported to the Court that Ronald Robert Silverton, of Los Angeles, Cal., has been disbarred from the practice of law by the Supreme Court of California, and this Court by order of October 6, 1975 [ante, p. 812], having suspended the said Ronald Robert Silver-ton from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and *1071served upon the respondent and a response having been filed thereto;
It is ordered that the said Ronald Robert Silverton be disbarred from the practice of law in this Court and that his name be stricken from the role of attorneys admitted to practice before the Bar of this Court.